Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 and 03/20/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamiozzo (WO 2015011601A1, hereinafter referred to as “Tamiozzo”). 
Regarding claim 1, Tamiozzo discloses a box latch (Figs 1, 2, 3A, 5) comprising: a wedge-shaped pin (Figs 1, 2, 3a, 5, locking clamps 18, 19 with wedge shape at clamping end thereof) is arranged in the box latch (Fig. 3A), wherein the wedge-shaped pin (18, 19) is movable into a wedge-shaped notch (Figs 1, 3B, 18, 19 move into wedged-shaped notch/ second flanks 141a, 141b, 151a, 151b of recesses 14a, 14b, 15a, 15b) formed by mating parts of two spliced adjacent boxes (Figs 3A and 10C, mating parts of two bodies 11a, 11b) and mating with the wedge-shaped pin to lock the two adjacent boxes (page 18, lines 21-25, Figs 3A and 10C,  connection arrangement 10). 
Regarding claim 2, Tamiozzo discloses wherein two wedge-shaped pins symmetrically arranged around the center of the box latch are included (Figs 3A and 10C, wedge-shaped pins 18, 19 are symmetrically arranged around center of two bodies 11a, 11b together).

Regarding claim 3, Tamiozzo discloses further comprising receiving cavities symmetrically arranged on both sides of the box latch for receiving the mating parts of the box (Fig. 3A, first flanks 140a, 140b, 150a, 150b of recesses 14a, 14b, 15a, 15b).

Regarding claim 9, Tamiozzo discloses further comprising a positioning groove (Figs 2, 5, 7, groove 22a, 22b) mating with a positioning member of the box (Figs 2, 5, 7, tongue 27) and arranged at the bottom surface of the box latch (Fig. 7, bottom of 22b appears to be at similar height to bottom surface of 18, 19).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Tamiozzo (WO 2015011601A1, hereinafter referred to as “Tamiozzo”) in view of Laflamme (US 20170017315, hereinafter referred to as “Laflamme”).

Regarding claim 4, Tamiozzo fails to disclose further comprising a latch cover arranged on the top of the box latch, side stops mating with the receiving cavities and symmetrically arranged on both sides of the latch cover, wherein the side stops are movable into the receiving cavities.  

However, Laflamme teaches further comprising a latch cover (Fig. 2, back panel 90) arranged on the top of the box latch (Fig. 5 and [0053] LCD screen display with housing 50, and back panel 90 forms an assembly 100), side stops (Figs 17 and 18, bracket 112 with snapping portion 114) mating with the receiving cavities ([0111] snapping portions 114 engage with mounting bracket 58 (receiving cavity), see Fig. 14)  and symmetrically arranged on both sides of the latch cover (Figs 14 and 17, pair of 58 at left and right sides, matched to 112), wherein the side stops are movable into the receiving cavities ([0111]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tamiozzo by Laflamme based on the rationale in abstract and [0108] of Laflamme which explains that the back panel may be secured to the housing so as to form an enclosed space, and that the concave shape of the top surface 90A of back panel 90 afford advantages moisture/water controlling effect in providing air pathway for moisture to travel away from moisture sensitive elements within assembly.  As a result, the presence of the back panel 90 from Laflamme serving as latch cover provides important benefit for the box latch of Tamiozzo. 

Regarding claim 5, Tamiozzo fails to disclose further comprising slots mating with the side stops and arranged symmetrically on both sides of the latch cover, a stop cover fixed on the top of the slots, an elastic member arranged inside the slot, having one end connecting to the stop cover and the other end connecting to the side stop, wherein the elastic member causes the side stops to return to the end of the receiving cavity away from the latch cover when the box latch is unlocked.  

However, Laflamme teaches further comprising slots (Fig. 14, recessed region between two mounting brackets 58 is shaped as multiple slots) mating with the side stops ([0111], lines 7-19, recessed region between 58 mated adjacent 114) and arranged symmetrically on both sides of the latch cover ((Figs 14 and 17, pair of 58 at left and right sides, matched to 112), a stop cover fixed on the top of the slots ([0110] lines 8-11, see Fig. 5), an elastic member arranged inside the slot ([0094], lines 7-8, securing posts 66), having one end connecting to the stop cover and the other end connecting to the side stop ([0094]), wherein the elastic member causes the side stops to return to the end of the receiving cavity away from the latch cover when the box latch is unlocked ([0094], [0111]).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tamiozzo by Laflamme based on the same rationale as previously discussed for claim 4 above, thereby omitted herein for brevity. 
Regarding claim 10, Tamiozzo discloses further comprising a positioning groove (Figs 2, 5, 7, groove 22a, 22b) mating with a positioning member of the box (Figs 2, 5, and arranged at the bottom surface of the box latch (Fig. 7, bottom of 22b appears to be at similar height to bottom surface of 18, 19).  

Claim(s) 6-8 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Tamiozzo (WO 2015011601A1, hereinafter referred to as “Tamiozzo”) in view of Jiang: CN202855212, hereinafter referred to as “Jiang”).
Regarding claim 6, Tamiozzo fails to disclose further comprising a driving member coupled to the two wedge-shaped pins respectively, wherein rotation of the driving member enables linear motion of the wedge-shaped pins towards both ends of the box latch.

However, Tamiozzo modified by Jiang teaches further comprising a driving member (Jiang: Figs 9 and 11, rotary handle 41 with sliding block 20) coupled to the two wedge-shaped pins respectively (Jiang: Fig. 7, sliding block 20 linked to hook 10, and in turns are locking at two lock grooves 61;  Tamiozzo: Figs 1, 2, 3a, 5, locking clamps 18, 19 with wedge shape at clamping end thereof, and thus the hole clipping 60 of one side of LED display module of Jiang can be replaced by the box latch structures including wedge-shaped pins of Tamiozzo, so that adjacent LED cabinets can be connected), wherein rotation of the driving member (41 with hook 10) enables linear motion of the wedge-shaped pins towards both ends of the box latch (Figs 4, hook 10 with snap close 12 enables linear motion of the grooves 61 by moving two adjacent display panels ends towards one another to be engaged, English translation copy page 3, “link together by engage two adjacent display panel modules of realization with locked groove 61”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the box latch of Tamiozzo by adding the fast connection mechanism for connecting together adjacent LED display cabinets of Jiang based on the following rationales:  (a) referring to Tamiozzo, which requires to have a connection member 20 consisting of a threaded stem 23 and a head 24, for removably connecting the locking clamps (18, 19) to each other, but the disadvantages of having the connection member 20 is the required extended length of the threaded stem 23 as shown in Fig .5, whereas, the driving member of Jiang can be much shorter in length; in addition different LED cabinet thicknesses also require to have different lengths for connection member 20 for Tamiozzo, whereas, the dimension of the driving member of Jiang remain the same regardless of LED panel/cabinet thicknesses;  (b) the rotating/ turning knob structure (Figs 2, 9 and 11) of Jiang offers advantage of ease of use for assemble/disassemble two adjacent LED cabinets, see abstract of Jiang which describes the fast connection mechanism is easy to operate and convenient and fast to install. On the other hand, the removal or installation of each threaded stem 23 of connection member 20 taught by Tamiozzo requires to have a tool and much more tedious to perform.

Regarding claim 7, Tamiozzo fails to disclose wherein the driving member is a slider-crank mechanism, wherein the slider-crank mechanism comprises a driving part and two driven parts, and the driving part is provided with first protrusions arranged symmetrically at both ends on its upper surface, wherein the two driven parts are symmetrically arranged around the center of the driving part, and a through hole that mates with the first protrusion is arranged at one end of each of the driven parts, and wherein a second protrusion is arranged at one end of the wedge-shaped pin, and a through hole that mates with the second protrusion is arranged at the other end of each of the driven parts.

However, Tamiozzo modified by Jiang teaches wherein the driving member is a slider-crank mechanism (Jiang: slider block 20 and hook 10), wherein the slider-crank mechanism comprises a driving part (20) and two driven parts (Jiang: Fig. 1, each side of display panel has two hooks10), and the driving part (20) is provided with first protrusions (pins 70) arranged symmetrically at both ends on its upper surface (Fig. 1), wherein the two driven parts are symmetrically arranged around the center of the driving part (Jiang: pins 70 of hook 10 arranged in holes 211 of slider block 20), and a through hole that mates with the first protrusion is arranged at one end of each of the driven parts (Jiang: Fig. 4, hole is shown but not labelled, which mates with pin 70, and arranged at one end of hook), and wherein a second protrusion (12) is arranged at one end of the wedge-shaped pin (Jiang: Fig. 9, 12 arranged at 61, Tamiozzo: Figs 1, 2, 3a, 5, locking clamps 18, 19 with wedge shape at clamping end thereof; thus the 61 base structure of Jiang can be replaced by 18, 19 of Tamiozzo), and a through hole that mates with the second protrusion is arranged at the other end of each of the driven parts (Jiang: Fig. 4, through hole (shown not labelled) mates with 12 is at one end of 10).  
Regarding claim 8, Tamiozzo fails to disclose further comprising a driving knob, wherein the box latch is provided with a through hole that enables the driving knob to pass therethrough, wherein one end of the driving knob passes through the through hole and permanently couples to the driving part at a point between the two first protrusions; and wherein the driving knob drives the driving part to rotate.
However, Tamiozzo modified by Jiang teaches further comprising a driving knob (Figs 1, 2 and 9, 41 and 40), wherein the box latch is provided with a through hole that enables the driving knob to pass therethrough (Tamiozzo: Figs 1, 2, 3A, 5: box latch;                      Jiang: Fig. 1, press plate 30 has a hole for 41 to be attached therethrough), wherein one end of the driving knob (40) passes through the through hole (hole of 30) and permanently couples to the driving part (20) at a point between the two first protrusions (Jiang: Fig. 1, between the pins 70); and wherein the driving knob drives the driving part to rotate (Jiang: Figs 2 and 3, driving knob 40 rotates along rotation slot 42).  
Regarding claims 7 and 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the box latch of Tamiozzo by adding the fast connection mechanism for connecting together adjacent LED display cabinets of Jiang based on the same rationales as previously discussed for claim 6 above, thereby omitted herein for brevity.
Regarding claim 11, Tamiozzo discloses further comprising a positioning groove (Figs 2, 5, 7, groove 22a, 22b) mating with a positioning member of the box (Figs 2, 5, 7, tongue 27) and arranged at the bottom surface of the box latch (Fig. 7, bottom of 22b appears to be at similar height to bottom surface of 18, 19).  

Allowable Subject Matter
Claim(s) 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure   Cox et al (US 20140268565) teaches a sectional LED electronic sign assembly and installation kit.  Lin (US 20130010408) teaches a locking connection device for LED display boxes/cabinets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DING Y TAN/Examiner, Art Unit 3632     

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632